                         United States District Court
                       Western District of North Carolina
                              Asheville Division

       Bon Alexander Stroupe,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                1:21-cv-00224-MR
                                      )
                 vs.                  )
                                      )
      United States of America,       )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 13, 2021 Order.

                                               September 15, 2021




         Case 1:21-cv-00224-MR Document 7 Filed 09/15/21 Page 1 of 1
